IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 October 7, 2013 Session

                  ANNA LOIS LONG v. SAMMY LEE BROWN

                 Appeal from the Circuit Court for Hamilton County
                    No. 13D130     Jon Kerry Blackwood, Judge


             No. E2013-00802-COA-R3-CV-FILED-JANUARY 28, 2014


Anna Lois Long (“petitioner”) obtained an ex parte order of protection against Sammy Lee
Brown (“respondent”), the man with whom she had lived for approximately 27 years.
Following a hearing, the trial court entered a mutual order of protection for a period of one
year. Petitioner argues on appeal that the trial court erred in making the order of protection
mutual and that the order was unlawful because it did not comport with the requirements of
the governing statutory scheme, Tenn. Code Ann. § 36-3-601 et seq. (2010). We hold that
the trial court erred when it made the order of protection mutual in view of the fact the
respondent did not seek an order of protection. The order should be modified so as to be
directed only against respondent. We further hold that the trial court’s order should also be
modified to include “the statement of the maximum penalty that may be imposed pursuant
to § 36-3-610 for violating [the] order” as required by Tenn. Code Ann. § 36-3-606(c). We
conclude that the court’s order in all other respects satisfies the statutory requirements
governing an order of protection. Accordingly, we affirm the trial court’s judgment as
modified.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                      Affirmed as Modified; Case Remanded

C HARLES D. S USANO, J R., P.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and T HOMAS R. F RIERSON, II, JJ., joined.

David C. Veazey, Chattanooga, Tennessee, for the appellant, Anna Lois Long.

Jay Underwood, Chattanooga, Tennessee, for the appellee, Sammy Lee Brown.
                                            OPINION

                                                 I.

       Petitioner and respondent lived together for some 27 years in a house owned by
respondent. On the night of December 23, 2012, they had a party. Late in the evening,
petitioner and respondent, who by his own testimony had drunk at least “three beers and a
couple of drinks of whiskey,” got into a heated argument that culminated in respondent
throwing a cup or glass of ice water in petitioner’s face.1 Respondent testified that petitioner
had been “abusing him verbally” and he threw the water “to cause her to cool off.” After
respondent went to bed, he was awakened by the police, who arrested him and charged him
with domestic assault.

       Petitioner filed a petition for an order of protection on January 4, 2013. The court
issued a temporary ex parte order of protection the same day. Thereafter, respondent filed
a motion “for exclusive possession of [his] residence” asking the court to “enter an Order
requiring the [p]etitioner to vacate his property and awarding him exclusive possession so
that he may be permitted to return home during the pendency of this action.” Petitioner
responded with a “counter-motion” stating that she “wishes to move out of the shared
residence, but is financially unable due to the costs involved.” Petitioner asked the court to
grant her possession of the shared residence while the protective order “or any subsequently
issued restraining order” remains in place, or, in the alternative, to order that respondent
“provide suitable alternative housing for the petitioner [and] advance to petitioner any
reasonable and necessary expenses incurred in moving and establishing such alternative
housing.”

       After a brief agreed continuance, the trial court conducted a hearing on February 4,
2013. The court heard the testimony of petitioner, petitioner’s adult daughter, and
respondent. At the end of the hearing, the trial court announced its decision from the bench,
stating:

               The first thing I’m going to do is I’m going to order a mutual
               order of protection. Each party shall be restrained from coming
               about each other.

               The Court is also going to order that neither party take any
               action that is destructive of either party’s personal property.


       1
       The container of water is at times described in the record as a “cup” and at times a “glass.”
Whichever it was, respondent threw only the ice water at petitioner, not its container.

                                                -2-
              This will be a one year order which says they should stay away
              from one another and have no personal contact whatsoever.

              The main issue between these parties is how are we going to
              accomplish this separation? I’m going to allow the petitioner to
              stay in this house for two more weeks.

              I’m going to order the respondent to make a payment of $2,500
              to the petitioner for either one of two things: to help box up and
              take [her] property here, to a storage area here in Chattanooga,
              or to help in the moving expenses to another state.

On February 4, 2013, immediately after the hearing, the trial court filled out and entered a
fill-in-the blanks form order of protection that became effective immediately and stated that
it “ends in one year.” This order did not state that it was mutually enforceable, and did not
contain the trial court’s prior dispositions pertaining to (1) possession of respondent’s house
and for how long and (2) the court’s award of $2,500 to petitioner for moving expenses.
Shortly thereafter, each party filed a proposed order with the trial court. Petitioner filed an
objection to respondent’s proposed order. Respondent filed a response. The trial court
signed and entered, as a final judgment, respondent’s proposed order, which stated as
follows:

              The Court hereby revokes the form Order of Protection entered
              on February 4, 2013. It is hereby ORDERED, ADJUDGED and
              DECREED that:

              1. The ex parte Order of Protection entered against Respondent
              on January 4, 2013 is hereby dissolved.

              2. A mutual Order of Protection shall be in effect for one (1)
              year from February 4, 2013, all terms of which are contained
              herein;

              3. Petitioner shall have sole and exclusive possession of the
              couple’s previously shared residence . . . for fourteen (14) days
              from February 4, 2013;

              4. Petitioner shall vacate the premises not later than Monday,
              February 18, 2013 at 4:00 p.m. EST. Prior to such time, neither
              Respondent nor anyone acting on his behalf shall enter or

                                              -3-
              approach the Premises, or otherwise interfere with Petitioner’s
              exclusive possession or quiet enjoyment of the Premises. After
              such time, neither Petitioner nor anyone acting on her behalf
              shall enter or approach the Premises, or otherwise interfere with
              Respondent’s exclusive possession or quiet enjoyment of the
              premises;

              5. Both parties are enjoined from intentionally damaging,
              destroying or otherwise devaluing the personal or real property
              of the other;

              6. Respondent shall pay to Petitioner . . . $2,500.00 to assist with
              Petitioner’s moving expenses;

              7. Respondent shall pay . . . $2,525.00, consisting of attorney’s
              fees ($2,450.00) and seventy-five dollars ($75.00) in
              discretionary costs . . . and

              8. Court costs shall be taxed to Respondent for which execution
              may issue.

Petitioner timely filed a notice of appeal.

                                              II.

        Petitioner raises the issues of whether the trial court erred in granting a mutual order
of protection without prohibiting contact between the parties and without including the
mandatory provisions contained in Tenn. Code Ann. §§ 36-3-606 and -625. Respondent
argues that the trial court correctly dissolved the temporary ex parte order of protection and
that “[t]his Court should also strike the remaining portion of the trial court’s order” because
petitioner failed to prove that he was guilty of domestic abuse.

                                              III.

       In this non-jury case, our review is de novo upon the record, with a presumption of
correctness as to the trial court’s factual determinations, unless the evidence preponderates
otherwise. Tenn. R. App. P. 13(d); Murfreesboro Med. Clinic, P.A. v. Udom, 166 S.W.3d
674, 678 (Tenn. 2005). The trial court’s conclusions of law, however, are not accorded such
a presumption. Udom, 166 S.W.3d at 678; Campbell v. Florida Steel Corp., 919 S.W.2d 26,
35 (Tenn. 1996). Our de novo review is subject to the well-established principle that the trial

                                              -4-
court is in the best position to assess the credibility of the witnesses; accordingly, such
determinations are entitled to great weight on appeal. Columbus Med. Servs., LLC v.
Thomas, 308 S.W.3d 368, 383 (Tenn. Ct. App. 2009); Vantage Tech., LLC v. Cross, 17
S.W.3d 637, 644 (Tenn. Ct. App. 1999).

                                             IV.

                                              A.

        We first address the issue of whether the trial court erred in entering a mutual order
of protection when respondent never asked the court for a protective order. We conclude that
it did. This Court has addressed this issue. In Merriman v. Merriman, No. E2010-00013-
COA-R3-CV, 2010 WL 3767116 (Tenn. Ct. App. E.S., filed Sept. 28, 2010), we stated the
following:

              As relevant to this appeal, Tenn. Code Ann. § 36-3-605(a) & (b)
              provide as follows:

                     (a) Upon the filing of a petition under this part,
                     the courts may immediately, for good cause
                     shown, issue an ex parte order of protection. An
                     immediate and present danger of abuse to the
                     petitioner shall constitute good cause for purposes
                     of this section.

                     (b) Within fifteen (15) days of service of such
                     order on the respondent under this part, a hearing
                     shall be held, at which time the court shall either
                     dissolve any ex parte order that has been issued,
                     or shall, if the petitioner has proved the allegation
                     of domestic abuse, stalking or sexual assault by a
                     preponderance of the evidence, extend the order
                     of protection for a definite period of time, not to
                     exceed one (1) year, unless a further hearing on
                     the continuation of such order is requested by the
                     respondent or the petitioner; in which case, on
                     proper showing of cause, such order may be
                     continued for a further definite period of one (1)
                     year, after which time a further hearing must be
                     held for any subsequent one-year period. Any ex

                                              -5-
                     parte order of protection shall be in effect until
                     the time of the hearing, and, if the hearing is held
                     within fifteen (15) days of service of such order,
                     the ex parte order shall continue in effect until the
                     entry of any subsequent order of protection issued
                     pursuant to § 36-3-609....

              Tenn. Code Ann. § 36-3-605(a) & (b) (Supp. 2009).

              Petitioner correctly points out that pursuant to the above statute,
              at a hearing following entry of an ex parte order of protection,
              a trial court has two options: (1) to dissolve the ex parte order of
              protection; or (2) exten[d] the order of protection for a definite
              period not to exceed one year. Entering a mutual restraining
              order, as was done in the present case, is not one of the statutory
              options available to a trial court. Accordingly, we vacate the
              judgment of the Trial Court and remand this case for further
              proceedings[.]

2010 WL 3767116 at *1-2 (emphasis in original); see also Carr v. Allen, No. E2010-00817-
COA-R3-CV, 2011 WL 578752 at *2-3 (Tenn. Ct. App. E.S., filed Feb. 16, 2011) (applying
same analysis under similar facts and vacating mutual order of protection); Wiser v. Wiser,
No. M2010-02222-COA-R3-CV, 2011 WL 4729870 at *3 (Tenn. Ct. App. E.S., filed Oct.
7, 2011) (“[O]nce an Ex Parte Order of Protection has been entered . . . [e]ntering a mutual
restraining order is not an option for the trial court, and has been held to be reversible
error.”). As we have noted, only petitioner asked the court for a protective order. At the
hearing, respondent did not present any evidence that would support an order of protection
against petitioner. Under these circumstances, and under the authority of Tenn. Code Ann.
§ 36-3-605, Merriman, Carr, and Wiser, we vacate the “mutuality” aspect of the trial court’s
protective order.

                                              B.

       As Merriman and Carr noted, Tenn. Code Ann. § 36-3-605 provides two approaches
for a court following the issuance of an ex parte order of protection – dissolve the ex parte
order, or extend the order of protection for a definite period up to one year. Obviously, the
dissolution of a temporary ex parte order is warranted when the trial court concludes that the
petitioner did not prove the allegation of domestic abuse, stalking, or sexual assault by a
preponderance of the evidence. See Collins v. Pharris, No. M1999-00588-COA-R3-CV,
2001 WL 219652 at *5 (Tenn. Ct. App. M.S., filed Mar. 7, 2001) (“[A]n order of protection

                                              -6-
is appropriate only where there is sufficient evidence that the victim needs the protection
available.”). Conversely, “if the petitioner has proved the allegation of domestic abuse,
stalking or sexual assault by a preponderance of the evidence,” then the court “shall . . .
extend the order of protection for a definite period of time, not to exceed one (1) year.”
Tenn. Code Ann. § 36-3-605(b).

        In the present case, it is clear from the trial court’s statements at the close of the
hearing and its subsequently entered orders that the court elected to “extend” the order of
protection. On the day of the hearing, February 4, 2013, the trial court filled out and entered
a form order of protection, checking the boxes on the form that stated, “[b]ased on the
information in the Petition, and the hearing held, the court finds that the Respondent: : Did
the things listed in the Petition and the court adopts these as facts and incorporates them by
reference,” and “Respondent has specifically: : Abused/Threatened to Abuse” the petitioner.
(Italics in original.) It seems likely that the court entered this form order to ensure that a
valid protective order would be in place until the court received and considered the proposed
orders from the parties. Twenty-two days after entering the form order, the trial court signed
the order2 containing its final judgment, which (1) “revoked” the form order of protection
entered February 4, 2013; (2) “dissolved” the temporary ex parte order of protection of
January 4, 2013; and (3) entered an order of protection stating that it “shall be in effect for
one (1) year from February 4, 2013, all terms of which are contained herein.” From these
actions of the trial court, it is clear to us that the court “dissolved” the original ex parte order
of protection not because the petitioner failed to prove domestic abuse (as respondent argues
here), but because the ex parte order was to be superseded by the court’s later-issued order
of protection, the terms of which were different from the original ex parte order. The trial
court was at liberty to change the terms of its protective order prior to entering final
judgment. Tenn. Code Ann. § 36-3-605 gives the trial court substantial leeway in modifying
an order of protection:

                (d) Within the time the order of protection is in effect, any court
                of competent jurisdiction may modify the order of protection,
                either upon the court’s own motion or upon motion of the
                petitioner. . . . No new petition is required to be filed in order for
                a court to modify an order or extend an order pursuant to this
                subsection (d).

       We reject respondent’s assertion that petitioner failed to present sufficient evidence
to prove by a preponderance that he committed domestic abuse. Respondent’s argument, in


        2
         The trial court signed the final order on February 26, 2013. The court clerk’s stamp indicates that
it was not entered until March 13, 2013.

                                                    -7-
essence, is that because having a glass of ice water thrown in one’s face is unlikely to cause
serious physical harm, it cannot constitute “domestic abuse” as a matter of law. The
governing statute, Tenn. Code Ann. § 36-3-601(1), provides the following definition in
pertinent part:

               “Abuse” means inflicting, or attempting to inflict, physical
               injury on an adult or minor by other than accidental means,
               placing an adult or minor in fear of physical harm, physical
               restraint, [or] malicious damage to the personal property of the
               abused party . . .

Although petitioner did not testify about the specifics of the ice water incident, she did testify
that she was afraid of respondent and “fearful that he may hurt” her. Petitioner’s adult
daughter testified that she was fearful for her mother’s safety and that she had witnessed
respondent’s abusive behavior in the past. The determination of the preponderance of the
evidence regarding allegations of abuse is largely fact-driven, and dependent on credibility,
including demeanor assessments. The evidence does not preponderate against the trial
court’s finding that respondent was guilty of domestic abuse by throwing ice water on
petitioner when he was in a potentially intoxicated state as the culmination of a heated
argument. Under the circumstances, his action could reasonably be seen as a harbinger of
worse to come.

        Respondent, in his brief, very generally states as an issue “whether the trial court erred
in the remainder of its order” and asserts that “[t]his Court should affirm that part of the trial
court’s order dismissing the ex parte order of protection [and] also strike the remaining
portion of the trial court’s order.” However, respondent has only presented an argument
regarding his assertion that petitioner failed to prove domestic abuse. Respondent makes no
argument, and cites no authority, regarding the trial court’s order requiring him to pay $2,500
toward petitioner’s moving expenses and $2,525 in attorney’s fees and discretionary costs.
We do not think respondent has raised an issue other than the sufficiency of proof of
domestic abuse. Respondent has waived any other issues by failing to present argument and
cite legal authority in his brief. See State v. Hester, 324 S.W.3d 1, 80 (Tenn. 2010)
(observing that “[i]t is not the responsibility of Tennessee’s appellate courts to research or
construct the parties’ arguments for them” and holding that “[a] reviewing court may deem
an issue waived when a party fails to develop an argument in support of its contention or
merely constructs a skeletal argument”); Chiozza v. Chiozza, 315 S.W.3d 482, 489 (Tenn.
Ct. App. 2009) (“ ‘an issue is waived where it is simply raised without any argument
regarding its merits.’ ”) (quoting Bean v. Bean, 40 S.W.3d 52, 55 (Tenn. Ct. App. 2000)).




                                               -8-
                                             C.

      Petitioner argues that the trial court’s final order of protection was legally deficient
because it failed to comport with the requirements found at Tenn. Code Ann. §§ 36-3-606
and -325. Regarding the content of a protective order, Tenn. Code Ann. § 36-3-606
provides:


              (a) A protection order granted under this part to protect the
              petitioner from domestic abuse, stalking or sexual assault may
              include, but is not limited to:

              (1) Directing the respondent to refrain from committing
              domestic abuse, stalking or sexual assault or threatening to
              commit domestic abuse, stalking or sexual assault against the
              petitioner or the petitioner’s minor children;

              (2) Prohibiting the respondent from coming about the petitioner
              for any purpose, from telephoning, contacting, or otherwise
              communicating with the petitioner, directly or indirectly;

              (3) Prohibiting the respondent from stalking the petitioner, as
              defined in § 39-17-315;

              (4) Granting to the petitioner possession of the residence or
              household to the exclusion of the respondent by evicting the
              respondent, by restoring possession to the petitioner, or by both;

              (5) Directing the respondent to provide suitable alternate
              housing for the petitioner when the respondent is the sole owner
              or lessee of the residence or household;

              (6) Awarding temporary custody of, or establishing temporary
              visitation rights with regard to, any minor children born to or
              adopted by the parties;

              (7) Awarding financial support to the petitioner and such
              persons as the respondent has a duty to support. Except in cases
              of paternity, the court shall not have the authority to order
              financial support unless the petitioner and respondent are legally

                                             -9-
              married. Such order may be enforced pursuant to chapter 5 of
              this title;

              (8) Directing the respondent to attend available counseling
              programs that address violence and control issues or substance
              abuse problems. . . .

              (9) Directing the care, custody, or control of any animal owned,
              possessed, leased, kept, or held by either party or a minor
              residing in the household. . . .

              (10) Directing the respondent to immediately and temporarily
              vacate a residence shared with the petitioner, pending a hearing
              on the matter, notwithstanding any provision of this part to the
              contrary; or

              (11) Directing the respondent to pay the petitioner all costs,
              expenses and fees pertaining to the petitioner’s breach of a lease
              or rental agreement for residential property if the petitioner is a
              party to the lease or rental agreement and if the court finds that
              continuing to reside in the rented or leased premises may
              jeopardize the life, health and safety of the petitioner or the
              petitioner’s children. Nothing in this subdivision (a)(11) shall
              be construed as altering the terms of, liability for, or parties to
              such lease or rental agreement.

              (b) Relief granted pursuant to subdivisions (a)(4)-(8) shall be
              ordered only after the petitioner and respondent have been given
              an opportunity to be heard by the court.

              (c) Any order of protection issued under this part shall include
              the statement of the maximum penalty that may be imposed
              pursuant to § 36-3-610 for violating such order.

(Emphasis added). As can be seen, subsection (c) requires a protective order to include the
maximum statutory penalty for violating the order. Petitioner correctly asserts that the trial
court’s order in this case lacks this required provision. We hold that the order should be
modified to comport with the statute in this regard.




                                             -10-
        The remainder of the provisions listed at Tenn. Code Ann. § 36-3-606(a) are
permissive – the court may, but is not required to, include any of them in its order of
protection. Petitioner argues that the court erred by failing to include a provision requiring
respondent to stay away from and have no contact with petitioner. Such a provision,
however, is not required by the statute. Its absence in the court’s order does seem unusual,
though, and in the event that such a provision was inadvertently omitted, the statute allows
the trial court to modify the protective order, as already noted.

        Finally, petitioner points to Tenn. Code Ann. § 36-3-606(g), which provides that “[a]n
order of protection issued pursuant to this part that fully complies with 18 U.S.C. § 922(g)(8)
shall contain the disclosures set out in § 36-3-625(a).”3 (Emphasis added). The federal
statute referenced provides as follows in pertinent part:

                 (g) It shall be unlawful for any person –

                                           *       *          *

                 (8) who is subject to a court order that –

                 (A) was issued after a hearing of which such person received
                 actual notice, and at which such person had an opportunity to
                 participate;



       3
           Tenn. Code Ann. § 36-3-625(a) provides:

                 (a) Upon issuance of an order of protection that fully complies with 18
                 U.S.C. § 922(g)(8), the order shall include on its face the following
                 disclosures:

                 (1) That the respondent is required to dispossess the respondent by any
                 lawful means, such as transferring possession to a third party who is not
                 prohibited from possessing firearms, of all firearms the respondent
                 possesses within forty-eight (48) hours of the issuance of the order;

                 (2) That the respondent is prohibited from possessing a firearm for so long
                 as the order of protection or any successive order of protection is in effect,
                 and may reassume possession of the dispossessed firearm at such time as
                 the order expires or is otherwise no longer in effect; and

                 (3) Notice of the penalty for any violation of this section and §
                 39-17-1307(f).

                                                       -11-
              (B) restrains such person from harassing, stalking, or threatening
              an intimate partner of such person or child of such intimate
              partner or person, or engaging in other conduct that would place
              an intimate partner in reasonable fear of bodily injury to the
              partner or child; and

              (C)(i) includes a finding that such person represents a credible
              threat to the physical safety of such intimate partner or child; or

              (ii) by its terms explicitly prohibits the use, attempted use, or
              threatened use of physical force against such intimate partner or
              child that would reasonably be expected to cause bodily injury;
              or

              (9) who has been convicted in any court of a misdemeanor crime
              of domestic violence,

              to ship or transport in interstate or foreign commerce, or possess
              in or affecting commerce, any firearm or ammunition; or to
              receive any firearm or ammunition which has been shipped or
              transported in interstate or foreign commerce.

18 U.S.C. § 922(g). The trial court’s order in this case is not an order that “fully complies”
with 18 U.S.C. § 922(g). The order does not restrain respondent “from harassing, stalking,
or threatening” petitioner; it does not “include[] a finding that [respondent] represents a
credible threat to the physical safety of” petitioner; and it does not “by its terms explicitly
prohibit[] the use, attempted use, or threatened use of physical force against” petitioner.
Consequently, the disclosures at Tenn. Code Ann. § 36-3-625(a) regarding firearm
dispossession are not required in this case. We find no error in the trial court’s order of
protection as far as this issue is concerned.

                                              D.

      Petitioner seeks an award of her attorney’s fees and costs on appeal, pursuant to Tenn.
Code Ann § 36-3-617, which provides:

              (a)(1) Notwithstanding any other law to the contrary, no
              domestic abuse victim, stalking victim or sexual assault victim
              shall be required to bear the costs, including any court costs,
              filing fees, litigation taxes or any other costs associated with the

                                             -12-
              filing, issuance, registration, service, dismissal or nonsuit,
              appeal or enforcement of an ex parte order of protection, order
              of protection, or a petition for either such order, whether issued
              inside or outside the state. If the court, after the hearing on the
              petition, issues or extends an order of protection, all court costs,
              filing fees, litigation taxes and attorney fees shall be assessed
              against the respondent.

In Wiser, we addressed this issue by stating as follows:

              Since the Trial Court issued the Order of Protection, finding
              “abuse” as defined by the statute, and since we have upheld the
              issuance of said Order of Protection on appeal, the wife is
              entitled to an award of attorney’s fees and costs incurred in
              defending this appeal. See Land v. Casteel, 2011 WL 808784
              (Tenn. Ct. App. Mar. 8, 2011); Brown v. Vaughn, 2010 WL
3767123 (Tenn. Ct. App. Sep. 28, 2010).

We hold, as in Wiser, that petitioner is entitled to attorney’s fees and costs incurred on
appeal.

                                              V.

        The judgment of the trial court is affirmed as modified. On remand, the trial court is
directed to modify its order of protection to remove the “mutuality” provision and clarify that
it is enforceable against respondent only, and to include a provision regarding penalties for
violating the order that comports with Tenn. Code Ann § 36-3-606(c). The trial court is
further directed to establish a reasonable award of attorney’s fees and costs incurred on this
appeal to be awarded in petitioner’s favor. This opinion shall not affect the duration of the
trial court’s protective order – the order remains in effect until February 4, 2014 as provided
by the trial court’s final judgment, unless subsequently modified by the trial court pursuant
to applicable statute. Costs on appeal are assessed to the respondent, Sammy Lee Brown.




                                    __________________________________________
                                    CHARLES D. SUSANO, JR., PRESIDING JUDGE




                                             -13-